Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 07/06/2021.  
Status of Claims
Claims 1, 8, 15 have been amended by Applicant. 
Claims 1-20 are currently pending and have been rejected as follows.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
Priority
Examiner noted Applicants claiming Priority from Provisional 13245338 filed 09/26/2011.
Response to amendments
	112(b) rejections in the previous Act are withdrawn in view of Applicant’s amendment as suggested by Examiner.  
Response to Arguments
Applicant’s 06/25/2021 amendment necessitated new grounds of rejection in this action.
Remarks 06/25/2021 p.9 last ¶ to p.10 ¶2 argues that Marquie’s alleged “case attributes” and “performance data” are not “user-configured” (bolded emphasis added).
	Examiner fully considered Applicant’s argument respectfully disagrees, finding it unpersuasive. Examiner first notes that Applicant does not provide a clear, deliberate and sufficient definition for the expression “performance criteria”. As most the Original Specification merely exemplifies the expression “performance criteria” as a broad measure or degree of some event happening as per Original Spec ¶ [0031] 4th sentence, ¶ [0036] last sentence, ¶ [0037] 2nd - 3rd sentences, ¶ [0039] 2nd sentence.
	Based on such claimed interpretation /construction according to the broadest reasonable interpretation tested on MPEP 2111, Examiner submits that   
	Marquie et al, US 9507851 B1 hereinafter Marquie discloses at column 7 lines 31-38 a broad measure or degree of some event happening by “weigh[ing]” the “edge types”  “differently”. For example, a “select” edge 404a can be assigned a weight less than a “buy” edge 404b because a user that buys a object is more interested by the object than a user that merely selects an object. A different example is provided by Marquie column 7 lines 7-17: by further adding a timestamp so that chronology of user activity can be determined. For example Marquie determines at column 7 lines 10-14 that Document#1 was bought at t4 corresponding to the chronology of case attributes actions. Marquie similarly determines at column 7 lines 15-17 that Document#1 was bought [or met] at t7 corresponding to the chronology of case attributes actions. 
	As per Marquie not teaching his “case attributes” and “performance data” as “user-configured”, Examiner now relies on Figura et al, US 20130182700 A1 which presents several examples, as follows: 
	Figura ¶ [0140] last sentence: platform 1702 enables an end-user to configure every aspect of the platform 1702. Figura ¶ [0143] 1st sentence: enrichment enables a user to establish and configure relationships between external information and the data processed by the platform, including data events, KPIs, and other output events.
	Figura ¶ [0054] last sentence: the behavior and operations performed by the KPI aggregator can all be configured by the user by specifying the aggregation rules or by modifying these rules to meet the user's needs. ¶ [0057] 3rd-4th sentences: KPI aggregator aggregate values from a single dimension based on whether the values from a different dimension meet one or more conditions. As aggregation operations are flexible and configurable by a user, they are not limited to statistical operations.
	Figura ¶ [0080] In an embodiment, when a monitoring system is first configured, the user is presented with a list of KPIs that can be tracked by the monitoring system. If the user needed a KPI that was not included on the list, then the user may use the configuration methodology described above to define a set of rules for computing a new KPI. After the user selects the KPIs to track, she may then specify an initial period of time during which the system will monitor all the events on the network. At the end of the time period the system may generates what are considered normal values for all  KPIs
	Figura ¶ [0148] noting timestamp configured delay, also configurable by the user.
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,3-8,10-15,17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over: 
	* Marquie et al, US 9507851 B1 hereinafter Marquie in view of 
	* Figura et al, US 20130182700 A1 hereinafter Figura, and in further view of
	* Sapir; Marina US 20060212412 A1 hereinafter Sapir. As per,
Claims 1, 8, 15 
Marquie still teaches: “A method implemented in a case management system having a predictive analysis engine and a message handler embodied on an application server, the method for providing from the server to a case technician device a prediction message responsive to incoming case management data received from the case technician device, the method comprising” (Claim 15): / “A computer program product, comprising a non-transitory computer readable storage medium that stores thereon computer-readable program code that is executable by a processor to” (Claim 8): /  “A system comprising” (Claim 1) (Marquie Figs.1,3,5 column 3 lines 11 to column 4 line 55): 
	 “a case management server coupled by an application protocol layer to a network 
subsystem” (Marquie column 5 lines 40-43: an application server 502 can be configured to provide an execution environment configured to Support the operation of the components illustrated in Fig.3 and/or their analogs. Further see Marquie column 6 lines 6-9: the recommendation engine 312 can be adapted to operate in the network application service 300 in an execution environment 302 provided by the server 502); 
	“one or more remote computer devices communicatively coupled to the case management server by the network subsystem” (Marquie Fig.1, Fig.5 column 4 lines 1-4: the remote node, depicted at Fig. 5 as coupled to the server, may be another computer, a server, a router, a peer device etc.); “and” 
	
	“a data store coupled to the case management server, wherein the data store contains configuration data” (Marquie column 5 lines 56-58: The network application service 300 includes a data store 320, Such as a database. Marquie column 6 lines 54-57: As shown in Fig.3, the structured storage model 400 is stored in the data store 320 so that the user activity data is accessible by the network application service 300 via the data manager 314) “including user[[- case attributes” (Marquie column 6 lines 59-63 defines edges 404, 404a, 404b representing actions, i.e., user activity data, relating to the plurality of items. Marquie column 7 lines 32-33 similarly explains that edge 404 can be defined by a type associated with a user activity type) “and user[[- performance criteria” (Marquie column 7 lines 31-38 discloses a broad measure or degree of some event happening by “weigh[ing]” the “edge types”  “differently”. For example, a “select” edge 404a can be assigned a weight less than a “buy” edge 404b because a user that buys a object is more interested by the object than a user that merely selects an object. A different example is provided by Marquie column 7 lines 7-17: by further adding a timestamp so that chronology of user activity can be determined. For example Marquie determines at column 7 lines 10-14 that Document#1 was bought at t4 corresponding to the chronology of case attributes actions. Marquie similarly determines at column 7 lines 15-17 that Document#1 was bought [or met] at t7 corresponding to the chronology of case attributes actions), “wherein the case attributes are usable to determine whether the performance criteria have been met” (Marquie column 7 lines 36-38: a user that buys an object is more interested by the object than a user that merely selects an object. column 7 lines 7-17: further adds timestamp so that chronology of user activity can be determined. For example Marquie determines at column 7 lines 10-14 that Document#1 was bought at t4 corresponding to chronology of case attributes actions. Marquie similarly determines at column 7 lines 15-17 that Document#1 was bought [or met] at t7 corresponding to the chronology of case attributes actions. see column 7 lines 41-58 for other example);   
“the case management server including a (Marquie Abstract last sentence: the recommendation information is based on at least one inference determined from the structured storage model) 
	
	- “retrieve a first portion of the configuration information containing a plurality of the case attributes and a corresponding plurality of the performance criteria and associated outcomes”
	(Marquie column 7 lines 3-17: when user activity data relating to a first data object 322a is received, the computational recommendation engine 312 can be configured to store each command as an edge 404 and at least one node, e.g., object node 402a, in the graphical representation 400, and optionally to tag each edge 404 with a timestamp so that a chronology of user activity can be determined. As shown in Fig.4. User A performs a task comprising a search of Topic 1420c at t=1, selects Document #2 represented by object node 402a at t=2, selects Document #1 represented by object node 402a at t=3, and buys the document represented by object node 402a at t=4. Similarly, User B searches Topic 1 420c at t=5, selects Document #1 represented by object node 402a at t=6, and buys Document #1 represented by node 402a at t=7.
	Marquie column 7 lines 63 to column 8 line 2: when new user activity data relating to the first data object 322 a (or any data object 322) is received, the recommendation engine 312 can be configured to update the structured storage model 400 with a new edge 404 representing the new user activity, and to determine at least one new inference relating the first object 322 a based on the new edge 504)

	- “analyze the retrieved configuration information and generate a set of projected outcomes corresponding to the performance criteria”
	 (Marquie column 7 lines 27-38: analyze the structured storage model 400 and to determine at least one inference relating to the first data object 322a based on at least one edge 404 representing user activity data relating to the first data object in the structured storage model 400. In an embodiment, an edge 404 can be defined by a type associated with a user activity type, and different edge types can be weighted differently depending on specific criteria. For example, a “select’ edge 404a can be assigned a weight less than a “buy” edge 404b because a user that buys an object is more interested by the object than a user that merely selects an object.
         Marquie column 7 lines 39-58 recommendation engine 312 is configured to examine the structured storage model 400 and to make inferences about the plurality of nodes ,
 	
	- “generate correlation data, wherein the correlation data establishes for each of the case attributes a relationship with a corresponding one of the projected outcomes based on at least one of the performance criteria corresponding to the case attribute and the projected outcome”,
	(Marquie column 7 lines 39-58: recommendation engine 312 can be configured to examine the structured storage model 400 and to make inferences about the plurality of nodes 402. For example, referring to the structured storage model 400 depicted in Fig.4, the recommendation engine 312 can determine several inferences. For instance, one inference that can be determined is that document #1 associated with node 402a and document #2 associated with node 402a are related to Topic 1 402c based on the fact that both nodes 402a, 402a were selected [as outcome criteria met] after User A performed a search of Topic 1. Another inference that can be determined is that document #1 associated with node 402a is highly relevant to Topic 1 based on the fact that it was selected [as criteria met]  by several users, e.g., by User A and User B, after a search of Topic 1. That inference is bolstered further by the fact that document #1 was purchased [as another example of criteria met] by Users A & B. Accordingly, the recommendation engine 312 can, in this example, determine that documents #1 and #2 are related to Topic 1, and that document #1 is preferred (and recommended) by Users A and B) 
	

	- “and store the correlation data in the data store”
	(Marquie column 7 lines 3-9: when user activity data relating to a first data object 322a is received, the computational recommendation engine 312 can be configured to store each command as an edge 404 and at least one node, e.g., object node 402a, in the graphical representation 400, and optionally to tag each edge 404 with a timestamp so that a chronology of user activity can be determined.
	Marquie column 7 lines 18-24: By storing the user activity data in the structured data model 400 represented by the graph, complex user activity sequences can be captured and recorded. Moreover, the graphical representation 400 can capture the dynamic nature of user activities and can quickly represent relationships between items, including data objects 322, and recurrent usage patterns.
	Marquie column 8 lines 3-13: when at least one inference relating to an object, e.g. 1st object 322 a is determined, recommendation engine 312 stores the determined inference(s) as recommendation metadata 324 of object 322 a. When new inferences are determined based on new user activity data, recommendation engine 312 updates the corresponding recommendation metadata 324 stored in database 320 along with the data objects 322 so that it can be accessed by the network application service 300.
	Marquie column 9 lines 37-39: When inference(s) is determined, it can be returned to data manager 314 and stored as recommendation metadata 324 of 1st data object322a)
	  “the predictive analysis engine further configured to” 
	- “receive 
	(Marquie column 6 lines 11-17: network application service 300 can be configured to receive a data query from client B 500b over the network510 via a network subsystem 330 and an application protocol layer, or other higher protocol layer, as illustrated by an HTTP protocol layer 332, among many possible standard and proprietary protocol layers
	Marquie column 3 line 65 to column 4 line 6: hardware device 100 may operate in a networked environment using logical connections to one or more remote nodes via communication interface 112. The remote node may be another computer, a server, a router, a peer device or other common network node, and typically includes many or all 
	- “in response to receiving the case data, identify values of the one or more attributes in the received case data”
	(Marquie column 6 lines 22-24: The data query can be a request for a specific data object, e.g., a book or a document, or for a collection of data objects, e.g., all documents related to a particular topic.
	Marquie column 6 lines 28-30: data manager 314 can be configured to process the query, and to retrieve data object(s) 322 satisfying the query
	Marquie column 6 lines 35-43: In response to receiving the query result, e.g., a plurality of documents related to the particular topic, client B 500b can Submit a command relating to any of the plurality of objects included in the query result. Such a command corresponds to user activity data. For example, client B 500b can submit a “select command to select a first data object of the plurality of objects for further review, a “print” command to print the first data object, a “buy' command to place the first data object in a shopping cart, etc.)
	- “retrieve the generated correlation data”  (Marquie column 9 lines 13-17: data manager 314 retrieves recommendation metadata 324 of 1st data object 322a that satisfies at least a portion of recommendation search criteria) “and” 
	- “identify, for the (Marquie Fig2 step 206 column 8 lines 64-66, column 9 lines 2-7: recommendation info is based inference determined from structured storage model 400.
	Marquie column 8 lines 34-53: recommendation search criteria can identify first data object 322a and an inference between first data object 322a and other data objects 322 and/or metadata associated with data objects 322. For example, the recommendation search criteria can ask for books related to a topic of a particular book (first data object 322a) recommended by an expert in the topic. In this example, the search criteria refer to a first inference between the topic and the particular book, to a second inference between author(s) and the topic, and to third inference between recommended book(s) and the author(s). The first inference can be determined based on user activity data indicating 
	Marquie column 9 lines 8-16: when the query 520 is received, the data manager component 314 can determine that the query 520 includes the recommendation search criteria. For example, the data manager 314 can parse the query 520 and detect and extract the recommendation search criteria. Data manager 314 can also be configured to retrieve recommendation metadata 324 of the 1st data object 322a that satisfies at least a portion of the recommendation search criteria.
	Marquie column 8 lines 44-53: 1st inference can be determined based on user activity data indicating which topic was searched before a purchase of the particular book, 2nd inference can be determined based on user activity data indicating which books were purchased after a search of the topic and based on the metadata of those books to determine the author(s) of those books, and 3rd inference can be determined based on the user activity data indicating which books were purchased by the author(s)).
	“the case management server including an outgoing data handler configured to build a message based on the identified projected outcomes for the corresponding 
	“provide the message to the application protocol layer the application protocol layer configured to format the received message for delivery to the first remote computer device” (Marquie column 6 lines 30-34: retrieved data object(s) are received by outgoing message handler 316 to package the object(s) satisfying the query into a query result [or outcome] and transmit query result [or outcome] to client B 500b via network 510. 
	Marquie column 9 lines 48-52: outgoing message handler 316 is configured to interoperate directly with protocol layer of network subsystem 330 or with an application protocol layer, as described above and illustrated by exemplary HTTP protocol layer 332. 
	Marquie column 6 lines 17-19: These higher protocol layers can encode, package, and/or reformat data for sending and receiving messages over a network layer). 
Marquie might suggests but does not explicitly recite:  
	- “user-configured” “case attributes” and “performance criteria” as claimed. 
	Marquie also does not explicitly recite that his inferences are deducted or learned by the system itself to anticipate the term 
	- “self learning” (bolded emphasis added) as claimed.  However, 
	
	Figura in analogous art of predictive analysis teaches or at least suggests:
	- “user-configured” “case attributes” and “performance criteria”
	(Figura ¶ [0140] last sentence: platform 1702 enables an end-user to configure every aspect of the platform 1702. Figura ¶ [0143] 1st sentence: enrichment enables a user to establish and configure relationships between external information and the data processed by the platform, including data events, KPIs, and other output events.
	Figura ¶ [0054] last sentence: the behavior and operations performed by the KPI aggregator can all be configured by the user by specifying the aggregation rules or by modifying these rules to meet the user's needs. ¶ [0057] 3rd-4th sentences: KPI aggregator aggregate values from a single dimension based on whether the values from a different dimension meet one or more conditions. As aggregation operations are flexible and configurable by a user, they are not limited to statistical operations.
	Figura ¶ [0080] In an embodiment, when a monitoring system is first configured, the user is presented with a list of KPIs that can be tracked by the monitoring system. If the user needed a KPI that was not included on the list, then the user may use the configuration methodology described above to define a set of rules for computing a new KPI. After the user selects the KPIs to track, she may then specify an initial period of time during which the system will monitor all the events on the network. At the end of the time period, the system may generates what are considered normal values for all the KPIs.
	Figura ¶ [0148] noting timestamp configured delay, also configurable by the user)
	
	- “self learning” (Figura ¶ [0072] 1st sentence: calculating KPI thresholds in a monitoring product by using self-learning triggers based on KPI values considered to be normal (values observed during normal conditions), and adaptively triggering alarms to indicate deviance from normal condition)

Marquie’ ”system / product / method” to include “user-configured” “case attributes” and “performance criteria”, “self learning” in view of Figura in order to improve versatility of the predictive analytics additional cost and waste of time (Figura ¶ [0030] - ¶ [0031] & MPEP 2143 G) while also providing the versatility of KSI configurability, flexibility (Figure ¶ [0031] - ¶ [0032] & MPEP 2143 G). The predictability of such modification is further corroborated by the fact that both Marquie at column 7 lines 3-9 and Figura at ¶ [0148]
benchmarks on timestamp, with Figura further adding the requisite degree of desired versatility and customization as per Figure ¶ [0080]. Further, the predictability of such 
modification is corroborated by the adaptability or flexibility of Figura at ¶ [0057] 4th sentence with respect to the base reference of Marquie above, and further corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Marquie at column 1 lines 41-45, column 2 lines 29-30, column 5 lines 2-6, column 10 lines 16-22 in light of Figura ¶ [0032], ¶ [0157]. 
Alternatively, the claimed invention can also be viewed as a retrograding or, simply put, a walk back from an automated implementation as of Marquie as criticized by Applicant at Remarks 06/25/2021 to one that requires some level of user configuration as underlined by Applicant at Remarks 06/25/2021. As such the resulting teachings could be also viewed as a mere substitution of an automated configuration as per Marquie for one that requires user configuration as per Figura in a similar predictive analysis field of endeavor. In such substitution each element would have merely performed the same function as it did separately, albeit with a more or less level of automation. Yet, given the existing technical ability to substitute the complementary timestamped elements as evidenced by Marquie in view of Figura, one of ordinary skill in the art would have recognized that, the results of such substitution would have been analogous to replacing pieces of a puzzle in a complementary, in a desirable and thus predictable manner, falling well within the creativity of a person of ordinary skills in the art (MPEP 2143 B).
Marquie / Figura does not explicitly recite: 
	- “receive case data from a first remote computer device of the one or more remote computer devices / via the network subsystem”, “the case data including one or more attributes for a corresponding specific case” as claimed. However, 
Sapir in analogous art of predictive analysis teaches or suggests: “specific case” as in
	- “receive case data from a first remote computer device of the one or more remote computer devices / via the network subsystem”, “the case data including one or more attributes for a corresponding specific case”
	(Sapir ¶ [0008] 2nd sentence: Pattern-coded data is generated for both known cases and another case (e.g.  test case or a new case), by evaluating the data for the known cases and the other case with the at least one probabilistic pattern. Sapir ¶ [0111] last sentence: implementation of receiving data for a test case from a remote device in connection with the present invention should be apparent to one of ordinary skill in the art and therefore will not be further described).
	It would have been obvious to one skilled in the art, at the time of the invention, to further modify Marquie / Figura “system”/”product”/”method” to further include : “specific case” as in “receive case data from a first remote computer device of the one or more remote computer devices / via the network subsystem”, “the case data including one or more attributes for a corresponding specific case”, and further consider the case as the “specific case” in further view of Sapir to provide a more effective tool that would enhance induction and use of probabilistic patterns to support decisions under uncertainty (Sapir ¶ [0112] 1st sentence, ¶ [0003], 1st - 2nd sentences, ¶ [0096] last three sentences & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as further articulated by Sapir ¶ [0111]. 
	Alternatively, the claimed invention could also be viewed as a mere combination of old data management and data analytics elements in a similar predictive analysis field of endeavor. In such combination each element merely would have performed the same 
data processing and data transfer function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Marquie / Figura in further view of Sapir, the results of the combination would have fitted together, as pieces of a puzzle, in a complementary and  predictable manner (Sapir ¶ [0111] last sentence: implementation of such architectures (e.g., receiving data for a test case from a remote device) in connection with the present invention should be apparent to one of ordinary skill in the art and therefore will not be further described in light of MPEP 2143 A).
Claims 3, 10, 17 
Marquie / Figura / Sapir teaches all the limitations at claims 1, 8, 15 above.
Marquie further teaches or suggests: “further comprising an incoming message handler configured to interface with the application protocol layer and to receive the case data from the first remote computer device” (Marquie column 4 lines 1-4: remote nodes may be another computer, a server, a router, a peer device or other common network node, and typically includes many or all of the elements described above relative to the hardware device 100. For example see Marquie column 5 lines 34-39: Fig.3 illustrates components that are configured to operate within an execution environment hosted by a computer device and/or multiple computer devices, as in distributed, separated or remote execution environment. For example, Fig. 5 illustrates a plurality of computer devices 500a, 500b, 502 communicatively coupled to one another via a network 510. Marquie Fig.5 and column 8 lines 26-30: query 520 can be received from a client, e.g., Client A 500a, as a first separated or remote computer device, via the network 510, and received by the incoming message handler component 304 via the network subsystem 330).

Claims 4, 11, 18
Marquie / Figura / Sapir teaches all the limitations at claims 3, 10, 17 above.
Marquie further teaches or suggests: “further comprising a command handler coupled to the incoming message handler and configured to route the configuration information and the case data received via the incoming message handler” (Marquie column 6 lines 24- 30: A command handler component 310 in the content management system 300 can be configured to receive the data query via an incoming message handler 304 and to route the query to the data manager 314. Similarly Marquie column 8 lines 22-33).

Claims 5, 12
Marquie / Figura / Sapir teaches all the limitations at claims 4, 11 above.
Marquie further teaches or suggests: “wherein when the command handler receives incoming configuration information, the command handler is configured to route the incoming configuration information to a data manager of the case management server” (Marquie column 6 lines 22-28: The data query can be a request for a specific data object, e.g., a book or a document, or for a collection of data objects, e.g., all documents related , “wherein the data manager is configured to store the received configuration information in the data store” (Marquie column 5 lines 59-61: data manager 314, which can be configured to add, update, and/or delete data objects 322. Also Marquie column 9 lines 37-39 noting another example: when the inference(s) is determined, it can be returned to the data manager 314 and optionally stored as recommendation metadata 324 of the first data object 322a).

Claims 6, 13, 19
Marquie / Figura / Sapir teaches all the limitations at claims 4, 11, 18 above.
Marquie teaches “wherein when the command handler receives incoming case data from the first remote computer device” (Marquie column 6 lines 39-45: client B 500b can submit a “select command to select a first data object of the plurality of objects for further review, a “print” command to print the first data object, a “buy' command to place the first data object in a shopping cart, etc. User activity data can be received over the network 510 by the command handler component 310, a) / “the received configurations information I the data store” (Marquie column 5 lines 59-61: data manager 314, which can be configured to add, update, and/or delete data objects 322. Also Marquie column 9 lines 37-39 noting another example: when the inference(s) is determined, it can be returned to the data manager 314 and optionally stored as recommendation metadata 324 of the first data object 322a) /  “the command handler is configured to route the- 22 -ATTORNEY DOCKET NO.Patent Application OPEN5350-1Customer No. 109422incoming case data to the predictive analysis engine” (Marquie column 6 lines 22-28: The data query can be a request for a specific data object, e.g., a book or a document, or for a collection of data objects, e.g., all documents related to a particular topic. A command handler component 310 in the content management system 300 can be configured to receive the data query via an incoming message handler 304 and to route the query to the data manager 314).






Claims 7, 14, 20
Marquie / Figura / Sapir teaches all the limitations at claims 1, 8, 15 above. Further, 
Marquie teaches or suggests: “wherein the predictive analysis engine is further configured to validate the generated correlation data against the received case data” (Marquie column 7 lines 49-57: Another inference that can be determined is that document #1 associated with node 402a is highly relevant to Topic 1 based on the fact that it was selected by several users, e.g., by User A and User B, after a search of Topic 1. That inference is bolstered [or validated] further by the fact that document #1 was purchased by Users A and B. Accordingly, the recommendation engine 312 can, in this example, determine that documents #1 and #2 are related to Topic 1, and that document #1 is preferred (and recommended) by Users A and B. Marquie column 8 lines 34-53: noting another example where the recommendation search criteria can identify the first data object 322a and an inference between the first data object 322a and other data objects 322 and/or metadata associated with data objects 322. For example, the recommendation search criteria can ask for books related to a topic of a particular book (the first data object 322a) recommended by an expert in the topic. In this example, the search criteria refer to a first inference between the topic and the particular book, to a second inference between an author(s) and the topic, and to a third inference between recommended book(s) and the author(s). The first inference can be determined based on user activity data indicating which topic was searched before a purchase of the particular book, the second inference can be determined based on user activity data indicating which books were purchased after a search of the topic and based on the metadata of those books to determine the author(s) of those books, and the third inference can be determined based on the user activity data indicating which books were purchased by the author(s)), “update the generated correlation data according to the received case data, and stored the updated correlation data” (Marquie column 8 lines 7-13: Naturally, when new inferences are determined based on new user activity data, the recommendation engine 312 can update the corresponding recommendation metadata 324. The recommendation meta data 324 is stored, in an embodiment, in the database 320 along with the data objects 322 so that it can be accessed by the network application service 300)


Claims 2, 9, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over: 
	* Marquie / Figura / Sapir as applied too claims 1, 8, 15, in further view of
	* Gilbert et al, US 20120066547 A1 hereinafter Gilbert,
Claims 2, 9, 16 
Marquie / Figura / Sapir teaches all the limitations at parent claims 1, 8, 15 above. 
Marquie still teaches at column 8 lines 34-53: the recommendation search criteria can ask for books related to a topic of a particular book (the first data object 322a) recommended by an expert in the topic. In this example, the search criteria refer to a first inference between the topic and the particular book, to a second inference between an author(s) and the topic, and to a third inference between recommended book(s) and the author(s). The first inference can be determined based on user activity data indicating which topic was searched before a purchase of the particular book, the second inference can be determined based on user activity data indicating which books were purchased after a search of the topic and based on the metadata of those books to determine the author(s) of those books, and the third inference can be determined based on the user activity data indicating which books were purchased by the author(s).

Marquie / Figura / Sapir does not explicitly recite: “wherein the self-learning predictive analysis engine is configured to”: / “wherein the program code is further executable by the processor to”:
	- “generate the correlation data based on a first portion of the configuration information”; 
	- “retrieve a second portion of the configuration information which is different from the first portion of the configuration information”; “and” 
	- “for each of one or more cases in the second portion of the configuration information, identify attributes in the case data, identify in the stored correlation data projected outcomes associated with the identified case attributes, compare the identified projected outcomes with outcomes identified for the cases in the configuration information, and verify the projected outcomes with the identified outcomes” as claimed.  
* However *
Gilbert in analogous art of predictive analysis teaches or at least suggests: “wherein the self-learning predictive analysis engine is configured to”: 
	- “generate the correlation data based on a first portion of the configuration information”	(Gilbert Fig.7 and further ¶ [0054] 6th sentence: Fig.8 illustrates the method for self-learning of feature relevance.
	Gilbert ¶ [0054] 4th sentence: If the correlation between a feature value and the solution is high, the weight of the feature is higher.
	Gilbert Fig.7 and further ¶ [0055] & Fig.8 step 806 f = first feature in n -> step 807: Is f in featureCommon?->If f is in FeatureCommon the weight for f is set to 1 at 809); 
	- “retrieve a second portion of the configuration information which is different from the first portion of the configuration information”
	(Gilbert mid-¶ [0055] & Fig.8 step 814: Features Remaining in n? -> Yes-> step 815 f = next feature -> back to step 807 -> etc. 
	  Gilbert ¶ [0055] last 3 sentences: the process of self-learning can be executed upon the submission of a new instance of a problem signature and a solution, or in a batch mode.   The self-learning of feature relevance results in the ability to identify new types of problems and to build and refine the problem signature and solution repository 119 in response to changes in the IT environment); “and”
	- “for each of one or more cases in the second portion of the configuration information, identify attributes in the case data, identify in the stored correlation data projected outcomes associated with the identified case attributes, compare the identified projected outcomes with outcomes identified for the cases in the configuration information and verify the projected outcomes with the identified outcomes”
	(Gilbert Figs.7,8 feedback loop and ¶ [0055] last 3 sentences: the process of self-learning can be executed upon submission of new instance of a problem signature and solution, or in batch mode. The self-learning of feature relevance results in ability to identify new types of problems and to build and refine the problem signature & solution repository 119 in response to changes in the IT environment
	Gilbert Figs.7,8 feedback loop and mid-¶ [0052]: The problem signature and solution repository 119 returns a ranked list of possible matching problem signatures at block 706.  At block 707, it is determined whether a high-accuracy match exists among 
	Gilbert Figs.7,8 feedback loop and ¶ [0052] last 9 sentences: If a high-accuracy match is not found at block 707, the system selects the highest accuracy search results, and identifies the set of features that are present in the signatures of the search results but are not present in the problem signature used for the search.These features are returned to the user as suggestions for expanding the signature in order to find better matches.  It is determined whether there are suggestions for additional features to include in the problem signature at block 710.  If there are no suggestions, the method proceeds to block 713.  At block 713, a user develops a new solution and solves the problem.  The problem signature and the solution pair is submitted to the problem signature and solution repository 119.  If there are suggestions at block 710, the method proceeds to block 711 where the user identifies the new features that can be added to the problem signature.  At block 712, the problem signature is augmented with the new features using the problem signature generator 111 in the incremental mode as shown in Fig. 2B.)
It would have been obvious to one skilled in the art, at the time of the invention, to further modify Marquie / Figura / Sapir “system” / “product” / “method” to include evidence the teachings of Gilbert above in order to effectively solve problem keyword based problem repositories, whose search is ineffective and cumbersome when having complex characteristics (Gilbert ¶ [0006] last sentence & MPEP 2143 C, D and/or G)  as motivated by an expectation of success such as improving the speed, efficiency, and accuracy in problem determination in IT systems or environments when searching solution repositories with a multi-dimensional problem signature (Gilbert ¶ [0022] 2nd sentence & MPEP 2143 G) with the self-learning of feature relevance resulting in an accurate characterization of a faulty condition, to improve the efficiency of problem classification and search (Gilbert ¶ [0054] 2nd sentence & MPEP 2143 G), thus predictably falling as Marquie. For example, Marquie is disclosed as readily adaptable and predictable for a wide range variations (Marquie column 4 lines 52-55, column 10 lines 14-28 & MPEP 2143 C, D and/or G). Thus naturally, when new inferences are determined based on new data, Marquie’s recommendation engine is adaptable for updating the corresponding recommendation metadata (Marquie column 8 lines 7-10 & MPEP 2143 C, D and/or G) further narrowed by Figura / Sapir above.
Moreover Gilbert would further add parallel processing in a distributed heterogeneous content repository (e.g., search engine and databases) in order to further improve the scalability of the system and keep the response time within user-acceptable bounds (Gilbert ¶ [0044] & MPEP 2143 C, D and/or G) which fits as a last piece of the puzzle perfectly to the distributed network environment disclosed by Marquie at column 3 line 65 to column 4 line 4 previously enhanced by Figura / Sapir above in further light of MPEP 2143 C,D and/or G. The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further corroborated by Gilbert at ¶ [0060] 1st sentence. 
Alternatively, the claimed invention could also be viewed as a mere combination of old elements in a similar predictive analysis field of endeavor. In such combination each element would have merely performed the same organizational and analytical functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Marquie / Figura / Sapir in further view of Gilbert, the results of the combination were predictable. For example as stated by Marquie at column 8 lines 7-10, when new inferences, as disclosed by  Gilbert supra, are determined based on new data, Marquie’s recommendation engine is adaptable for updating the corresponding recommendation metadata. Moreover Gilbert would further add at ¶ [0044] parallel processing in a distributed heterogeneous content repository (e.g., search engine and databases) in order to further improve the scalability of the system and keep the response time within user-acceptable bounds which would predictably and complementarily fit as a piece of the puzzle perfectly to the distributed network environment disclosed by Marquie at column 3 line 65 - column 4 line 4 as further narrowed by Figura / Sapir above (MPEP 2143 A).

Conclusion
          Following prior art is made of record and considered pertinent to Applicant’s disclosure:
Jahn et al, US 20070236708 A1 teaching the contested user configuration as follows: ¶ [0043] Transitions from step to step or from phase to phase are defined and provided as annotations to various entries or may be defined as a separate table in the workflow database. Thus, a user may configure complex workflow processes by configuring any number of phases each including any number of steps and by specifically defining desired transition conditions from step to step and from phase to phase. ¶ [0044] Element 314 is operable to determine whether more steps are desired to be defined in the new phase currently being configured. If so, processing continues to iterate through elements 308 and through 314 until no further steps need be configured in the new phase currently being defined. Processing then continues at element 316 to determine whether the user wishes to configure additional new phases in the new workflow model being defined. If so, processing continues looping back to element 302 until all desired phases have been defined in the new workflow model.
Raghunandan et al, US 6760722 B1 teaching Computer implemented automated remote support
Fujimaki US 20100100521 A1 mid-¶ [0102]: remotely collect diagnostic case data from multiple distant diagnostic devices 101.
Nochta et al, US 20070005547 A1 ¶ [0038] 6th sentence: In case the predicted input data originate from a remote system that is different from the prediction system the following operation may include prediction system further identifying the remote system.
Zager et al, US 20020022952 A1 hereinafter Zager teahcign the following:  
	Zager ¶ [0093] last sentence: if the state of an existing Managed Objects - MO changes, the model learns of that change through an agent (discussed below) which has captured or deduced the change, packaged it into a message, and sent the message to the model, and thus allowed the model to respond to the message)
	Zager ¶ [0200] - ¶ [0203] Preliminary analysis by an Agent Manager results in three possible outcomes, in which the data can indicate, respectively:
		1. that some change of state has occurred to a known MO (either a shift from normal to anomalous behavior, or a return to normal,
		2. that the model should create a new MO to represent a previously unknown managed resource; or

	Zager ¶ [0271] last sentence: The Control Repository houses heuristic identifiers and configuration material associated with "personalities" (the individual characteristics of a particular model or the like) in the same manner as with generic material.
	Zager ¶ [0316] If the model captures information about an entity type via SNMP, it will have relationships to several SNMP objects in the repository: the SNMP enterprise OID; a table mapping trap numbers to eventDefinitions; and one or  more MIB tables. 
	Zager ¶  [0317] If the model captures information about an entity type via log file 
tailing, it will have relationships to several logging objects in the repository: the file(s) to tail; tables of pattern matches (inclusion criteria); parsing rules--what fields to extract from the message; and the eventDefinition.
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	September 17th, 2021